Name: Commission Regulation (EC) NoÃ 1096/2006 of 14 July 2006 amending Regulation (EC) NoÃ 796/2006, as regards the list of Member States where buying-in of butter by tendering is open for the period expiring on 31 August 2006
 Type: Regulation
 Subject Matter: trade policy;  economic geography;  processed agricultural produce
 Date Published: nan

 15.7.2006 EN Official Journal of the European Union L 195/17 COMMISSION REGULATION (EC) No 1096/2006 of 14 July 2006 amending Regulation (EC) No 796/2006, as regards the list of Member States where buying-in of butter by tendering is open for the period expiring on 31 August 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 796/2006 of 29 May 2006 suspending the buying-in of butter at 90 % of the intervention price and opening the buying-in by tendering for the period expiring on 31 August 2006 (2), and in particular Article 2(2) thereof, Whereas: (1) Regulation (EC) No 796/2006 has opened the buying-in of butter by tendering for the period expiring on 31 August 2006 in accordance with the third subparagraph of Article 6(1) of Regulation (EC) No 1255/1999. (2) On the basis of most recent communications by Belgium, the Czech Republic, Germany, France, Italy, Latvia, Luxembourg, the Netherlands, Finland, Sweden and the United Kingdom, the Commission has observed that the butter market prices have been equal or above 92 % of the intervention price for two consecutive weeks. Intervention buying-in by tendering should therefore be suspended in these Member States. These Member States should therefore be removed from the list set out in Regulation (EC) No 796/2006. (3) Regulation (EC) No 796/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 of Regulation (EC) No 796/2006, paragraph 1 is replaced by the following: 1. Buying-in of butter by tendering, as provided for in the third subparagraph of Article 6(1) of Regulation (EC) No 1255/1999, is hereby open from 15 July to 31 August 2006 in the following Member States, under the conditions provided for in Section 3a of Regulation (EC) No 2771/1999: Estonia, Spain, Ireland, Poland and Portugal. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 142, 30.5.2006, p. 4.